502 F.2d 764
CHIP STEAK CO., INC., and Vao L. Cheney, as President,Plaintiffs-Appellants,v.Earl A. BUTZ, Secretary of Agriculture, et al., Defendants-Appellees.
No. 73-1776.
United States Court of Appeals, Ninth Circuit.
Sept. 23, 1974.

George A. McKray (argued), San Francisco, Cal., for plaintiffs-appellants.
Brian B. Denton, Asst. U.S. Atty.  (argued), San Francisco, Cal., for defendants-appellees.
Before HAMLEY and DUNIWAY, Circuit Judges, and NEILL,1 District judge.
OPINION
PER CURIAM:


1
The judgment is affirmed for the reasons stated in the opinion of the district court, reported in Chip Steak, Inc. v. Hardin, 353 F. Supp. 438 (N.D.Cal.1973).



1
 The Honorable Marshall A. Neill, United States District Judge for the Eastern District of Washington, sitting by designation